                                Case:20-03323-jwb                Doc #:1 Filed: 10/29/2020                    Page 1 of 47
                                                                                                                                                 10/29/20 3:10PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                MSSH, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Max's South Seas Hideaway
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  7045 Austhof Woods Dr SE
                                  58 Ionia Ave SW                                                 Alto, MI 49302
                                  Grand Rapids, MI 49503
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.maxtiki.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                                  Case:20-03323-jwb                 Doc #:1 Filed: 10/29/2020                        Page 2 of 47
                                                                                                                                                    10/29/20 3:10PM

Debtor    MSSH, LLC                                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:20-03323-jwb                  Doc #:1 Filed: 10/29/2020                      Page 3 of 47
                                                                                                                                                          10/29/20 3:10PM

Debtor   MSSH, LLC                                                                                  Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.

                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                                                               58 Ionia Ave SW
                                              Where is the property?           Grand Rapids, MI, 49503-0000
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?

                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                                Case:20-03323-jwb                Doc #:1 Filed: 10/29/2020                       Page 4 of 47
                                                                                                                                                    10/29/20 3:10PM

Debtor    MSSH, LLC                                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Mark A. Sellers, III                                                 Mark A. Sellers, III
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Representative




18. Signature of attorney    X   /s/ Joseph K. Grekin                                                      Date October 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Joseph K. Grekin P52165
                                 Printed name

                                 Schafer and Weiner, PLLC
                                 Firm name

                                 40950 Woodward Ave., Ste. 100
                                 Bloomfield Hills, MI 48304
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (248) 540-3340                Email address      jgrekin@schaferandweiner.com

                                 P52165 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                  Case:20-03323-jwb            Doc #:1 Filed: 10/29/2020                   Page 5 of 47
                                                                                                                                             10/29/20 3:10PM

Debtor     MSSH, LLC                                                                        Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                   Chapter      11
                                                                                                                          Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Authentiki, LLC                                                         Relationship to you               Sole Member
District   Western District of Michigan               When                         Case number, if known
Debtor     Barfly Ventures, LLC, et.al.                                            Relationship to you               Affiliates
District   Western District of Michigan               When     6/03/20             Case number, if known             20-01947 (jointly admin.)
Debtor     Mark A. Sellers, III                                                    Relationship to you               Majority Member
District   Western District of Michigan               When     8/11/20             Case number, if known             20-02619




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 5
                                  Case:20-03323-jwb                       Doc #:1 Filed: 10/29/2020                    Page 6 of 47
                                                                                                                                                    10/29/20 3:10PM




 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 29, 2020                        X /s/ Mark A. Sellers, III
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mark A. Sellers, III
                                                                       Printed name

                                                                       Authorized Representative
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                       Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020                          Page 7 of 47
                                                                                                                                                                         10/29/20 3:10PM




 Fill in this information to identify the case:
 Debtor name MSSH, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Gordon Food Service                                            Food supplier                                                                                             $96,219.12
 1300 Gezon Parkway              social@gfs.com
 SW                              616-530-7000
 Wyoming, MI 49509
 Greenwood Studios               Marc Wiegers                   Original bar build                                                                                        $35,939.50
 1017 Cottage Grove                                             out structural
 St. SE                                                         design
 Grand Rapids, MI                616-452-1616
 49507
 DHE Plumbing                                                   Plumbing work                                                                                             $27,848.00
 4475 8th Ave.
 Grandville, MI 49418            616-896-8414
 Buist Electric                                                 Audio equipment         Disputed                                                                          $26,002.00
 2-84th St. SW                                                  install-leasehold
 Byron Center, MI                616-878-3315                   improvement
 49315
 Fortune Fish &                                                 Food supplier                                                                                             $18,032.97
 Gourmet                         info@fortunefishco.n
 1068 W. South                   et
 Thorndale Ave.                  630-860-7100
 Bensenville, IL 60106
 Van Eerden                                                     Food supplier                                                                                             $13,447.29
 Foodservice Co.
 650 Ionia SW                    616-475-0900
 Grand Rapids, MI
 49503
 Valley City Linen                                              Linen rental and                                                                                          $10,826.81
 10 Diamond Ave. SE              contactus@vcl.com              supplier
 Grand Rapids, MI                616-459-6922
 49506
 Springthrough                                       Server installation                                                                                                  $10,764.34
 Consulting, Inc.                contact@springthrou and maintenance
 62 Commerce Ave.                gh.com
 SW                              866-928-5150
 Grand Rapids, MI
 49503



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                       Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                         Page 8 of 47
                                                                                                                                                                         10/29/20 3:10PM




 Debtor    MSSH, LLC                                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Holland Stitchcraft                                            Fabric and stitching                                                                                        $9,384.35
 13163 Reflections Dr.                                          on booths
 Holland, MI 49424               616-399-3868
 City of Grand Rapids                                           Personal Property                                                                                           $7,614.03
 300 Monroe Ave. NW                                             Taxes
 Rm 220
 Grand Rapids, MI
 49503-2296
 Great Lakes West                Julie McComis                  Supplier of shelving                                                                                        $7,514.66
 24475 Red Arrow
 Highway                         julieb@greatlakeswe
 Mattawan, MI 49071              st.com
                                 269-668-3553x208
 Swept Away                                                     Cleaning service                                                                                            $6,324.00
 5238 32nd Ave.
 Hudsonville, MI                 616-259-6008
 49426
 Open Table, Inc.                                               Online reservation                                                                                          $5,272.96
 1 Montgomery St.                privacy@opentable.             system
 Suite 700                       com
 San Francisco, CA               415-344-4200
 94104
 Ghafari Associates                                             Architecural                                                                                                $4,480.00
 Ghafari Concept                                                services on the
 Design                          313-441-3000                   interior of building
 17101 Michigan Ave.
 Dearborn, MI
 48126-2736
 Grand Rapids                                                   Advertising                                                                                                 $2,835.00
 Magazine                        grminfo@grmag.co
 Gemini Media, LLC               m
 401 Hall St. SW,                616-459-4545
 Suite 331
 Grand Rapids, MI
 49503
 Outfront                                                       Advertising                                                                                                 $2,500.00
 185 US Highway 46
 Fairfield, NJ 07004             973-575-6900
 Perrigo Printing                                               Printing                                                                                                    $2,129.53
 125 Ottawa Ave NW
 Suite 160                       616-871-9292
 Grand Rapids, MI
 49503
 Restaurant 365                                     Computer software                                                                                                       $1,695.00
 500 Technology Dr.              marketing@restaura
 Ste. 200                        nt365.com
 Irvine, CA 92618                949-652-7800
 Eat GR Magazine                 Chris C Freemen,   Advertising                                                                                                             $1,500.00
 Chris C Freeman                 R.A.
 2831 Alson NE
 Grand Rapids, MI                chris@eatgr.com
 49505                           616-432-8100


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                       Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020                          Page 9 of 47
                                                                                                                                                                         10/29/20 3:10PM




 Debtor    MSSH, LLC                                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A Closer Look                                                  Professional Fees                                                                                             $895.78
 460 S. Peachtree St.            info@a-closer-look.c
 #C                              om
 Norcross, GA 30071              888-446-5665




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                       Case:20-03323-jwb                                  Doc #:1 Filed: 10/29/2020                                           Page 10 of 47
                                                                                                                                                                                                     10/29/20 3:10PM


 Fill in this information to identify the case:

 Debtor name            MSSH, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,545,740.14

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,545,740.14


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           656,623.82


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            45,829.48

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           284,937.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             987,390.80




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020                Page 11 of 47
                                                                                                                                                     10/29/20 3:10PM


 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $6,516.52



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Fifth Third Bank                                        checking account                1682                                  $277,005.78




           3.2.     Shopify                                                 Online merchandise sales                                                   $134.23




           3.3.     Netspend                                                Debit card account                                                         $127.08



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $283,783.61
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-03323-jwb                      Doc #:1 Filed: 10/29/2020                    Page 12 of 47
                                                                                                                                                  10/29/20 3:10PM



 Debtor           MSSH, LLC                                                                          Case number (If known)
                  Name




           7.1.     Retainer for legal services to Foster Swift Collins & Smith PC                                                                $8,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                   $8,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 2,634.30   -                                   0.00 = ....                   $2,634.30
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $2,634.30
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food and alcohol                           9/27/2020                              $68,049.99       Cycle Count                       $68,049.99



 23.       Total of Part 5.                                                                                                                 $68,049.99
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020              Page 13 of 47
                                                                                                                                         10/29/20 3:10PM



 Debtor         MSSH, LLC                                                                     Case number (If known)
                Name

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                20,000.00 Valuation method                           Current Value                  20,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures
           58 Ionia Ave SW, Grand Rapids, MI
           Leasehold improvements:
           -Building Interior: $294,000.00
           -Bar Build Out: $917,000.00
           -Signage: $3,900.00
           -Building Improvement: $681,000.00                                      $1,985,900.00     Cost                           $1,985,900.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Furniture and fixtures                                                     $92,721.86                                       $92,721.86


           Point of Sale computers                                                    $44,650.38                                       $44,650.38



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                        $2,123,272.24
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020             Page 14 of 47
                                                                                                                                           10/29/20 3:10PM



 Debtor         MSSH, LLC                                                                     Case number (If known)
                Name



        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest       for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Equipment Lease - Amur Equipment                                                 $0.00                                                 $0.00


           Equipment Lease - Lease Corp of America                                          $0.00                                                 $0.00



 51.       Total of Part 8.                                                                                                                 $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease of building
                     located at 58 Ionia
                     Ave. SW, Grand
                     Rapids, MI                           Lease                             $0.00                                                 $0.00




 56.       Total of Part 9.                                                                                                                   $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020                Page 15 of 47
                                                                                                                                          10/29/20 3:10PM



 Debtor         MSSH, LLC                                                                     Case number (If known)
                Name

            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            https://maxstiki.com                                                        Unknown                                            Unknown



 62.        Licenses, franchises, and royalties
            Class C Liquor License
            SDM LL (MI L-000422410); (MI L-000422411)                                   $4,184.50                                       $60,000.00



 63.        Customer lists, mailing lists, or other compilations
            Names, addresses, email addresses, phone
            numbers from online sales websites (Shopify,
            Mailchimp) and information from online
            reservation websites (Open Table, Tok).                                         $0.00                                          Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                         $60,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020             Page 16 of 47
                                                                                                                                10/29/20 3:10PM



 Debtor         MSSH, LLC                                                                    Case number (If known)
                Name



        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                   Case:20-03323-jwb                           Doc #:1 Filed: 10/29/2020                              Page 17 of 47
                                                                                                                                                                          10/29/20 3:10PM



 Debtor          MSSH, LLC                                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $283,783.61

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $8,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $2,634.30

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $68,049.99

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $2,123,272.24

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $60,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,545,740.14            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,545,740.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                    Case:20-03323-jwb                     Doc #:1 Filed: 10/29/2020                 Page 18 of 47
                                                                                                                                                            10/29/20 3:10PM


 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Amur Equipment Finance,
 2.1                                                                                                                         $45,201.78                      $0.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Specific equipment
       308 N Locust Street
       Grand Island, NE 68801
       Creditor's mailing address                     Describe the lien
                                                      Equipment Lien
                                                      Is the creditor an insider or related party?
       wyager@amuref.com                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/17/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9916
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ionia Retail, LLC                              Describe debtor's property that is subject to a lien                 $580,203.00                       $0.00
       Creditor's Name                                Goods, apparatus, equipment, fixtures.
       44 Grandville Ave., SW                         furnishings, artwork, additional personal property
       Suite 300                                      located at 58 Ionia, Grand Rapids, MI
       Grand Rapids, MI 49503
       Creditor's mailing address                     Describe the lien
                                                      Equipment and Other Assets
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/25/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                   Page 19 of 47
                                                                                                                                                          10/29/20 3:10PM


 Debtor       MSSH, LLC                                                                               Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Lease Corp of America                         Describe debtor's property that is subject to a lien                      $31,219.04                 $0.00
        Creditor's Name                               Specific equipment
        3150 Livernois Road
        Ste. 300
        Troy, MI 48083
        Creditor's mailing address                    Describe the lien
                                                      Equipment LIen
                                                      Is the creditor an insider or related party?
        lcainfo@leasecorp.com                            No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        10/01/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        8001
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $656,623.82

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:20-03323-jwb                       Doc #:1 Filed: 10/29/2020                          Page 20 of 47
                                                                                                                                                                 10/29/20 3:10PM


 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $38,215.45         $38,215.45
           City of Grand Rapids                                      Check all that apply.
           300 Monroe Ave. NW                                           Contingent
           Rm 220                                                       Unliquidated
           Grand Rapids, MI 49503-2296                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           7/22/2020                                                 Real Property Taxes
           Last 4 digits of account number 6793                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $7,614.03         $7,614.03
           City of Grand Rapids                                      Check all that apply.
           300 Monroe Ave. NW                                           Contingent
           Rm 220                                                       Unliquidated
           Grand Rapids, MI 49503-2296                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           7/22/2020                                                 Personal Property Taxes
           Last 4 digits of account number 6793                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   24165                                 Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                            Page 21 of 47
                                                                                                                                                        10/29/20 3:10PM


 Debtor       MSSH, LLC                                                                               Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $895.78
          A Closer Look                                                         Contingent
          460 S. Peachtree St. #C                                               Unliquidated
          Norcross, GA 30071                                                    Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:    Professional Fees
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Accident Fund                                                         Contingent
          200 N Grand Ave                                                       Unliquidated
          PO Box 40790                                                          Disputed
          Lansing, MI 48901-7990
                                                                             Basis for the claim:    Worker's Comp Insurance
          Date(s) debt was incurred N/A
          Last 4 digits of account number       0002                         Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,002.00
          Buist Electric                                                        Contingent
          2-84th St. SW                                                         Unliquidated
          Byron Center, MI 49315
                                                                                Disputed
          Date(s) debt was incurred 10/21/2019
                                                                             Basis for the claim:    Audio equipment install-leasehold improvement
          Last 4 digits of account number 0385
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,848.00
          DHE Plumbing                                                          Contingent
          4475 8th Ave.                                                         Unliquidated
          Grandville, MI 49418                                                  Disputed
          Date(s) debt was incurred  9/30/2019                               Basis for the claim:    Plumbing work
          Last 4 digits of account number G702
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          Eat GR Magazine                                                       Contingent
          Chris C Freeman                                                       Unliquidated
          2831 Alson NE                                                         Disputed
          Grand Rapids, MI 49505
                                                                             Basis for the claim:    Advertising
          Date(s) debt was incurred 1/20/2020
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $663.00
          Ecosure                                                               Contingent
          26397 Network Place                                                   Unliquidated
          Chicago, IL 60673-1263                                                Disputed
          Date(s) debt was incurred 1/10/2020
                                                                             Basis for the claim:    Food Safety Visit
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          First Insurance Funding                                               Contingent
          450 Skokie Blvd                                                       Unliquidated
          Suite 1000                                                            Disputed
          Northbrook, IL 60062-7917
                                                                             Basis for the claim:    General Business, Property, & Umbrella Insurance
          Date(s) debt was incurred N/A
          Last 4 digits of account number       3353                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                            Page 22 of 47
                                                                                                                                                          10/29/20 3:10PM


 Debtor       MSSH, LLC                                                                               Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,032.97
          Fortune Fish & Gourmet                                                Contingent
          1068 W. South Thorndale Ave.                                          Unliquidated
          Bensenville, IL 60106                                                 Disputed
          Date(s) debt was incurred 11/3/2020
                                                                             Basis for the claim:    Food supplier
          Last 4 digits of account number 530
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,480.00
          Ghafari Associates                                                    Contingent
          Ghafari Concept Design                                                Unliquidated
          17101 Michigan Ave.                                                   Disputed
          Dearborn, MI 48126-2736
                                                                             Basis for the claim:    Architecural services on the interior of building
          Date(s) debt was incurred 9/30/2019
          Last 4 digits of account number 6001                               Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $96,219.12
          Gordon Food Service                                                   Contingent
          1300 Gezon Parkway SW                                                 Unliquidated
          Wyoming, MI 49509                                                     Disputed
          Date(s) debt was incurred 10/15/2019
                                                                             Basis for the claim:    Food supplier
          Last 4 digits of account number 0872
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,835.00
          Grand Rapids Magazine
          Gemini Media, LLC                                                     Contingent
          401 Hall St. SW,                                                      Unliquidated
          Suite 331                                                             Disputed
          Grand Rapids, MI 49503
                                                                             Basis for the claim:    Advertising
          Date(s) debt was incurred 11/26/2019
          Last 4 digits of account number 1197                               Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,514.66
          Great Lakes West                                                      Contingent
          24475 Red Arrow Highway                                               Unliquidated
          Mattawan, MI 49071                                                    Disputed
          Date(s) debt was incurred 12/31/19
                                                                             Basis for the claim:    Supplier of shelving
          Last 4 digits of account number 2099
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $35,939.50
          Greenwood Studios                                                     Contingent
          1017 Cottage Grove St. SE                                             Unliquidated
          Grand Rapids, MI 49507                                                Disputed
          Date(s) debt was incurred 11/4/2019
                                                                             Basis for the claim:    Original bar build out structural design
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,384.35
          Holland Stitchcraft                                                   Contingent
          13163 Reflections Dr.                                                 Unliquidated
          Holland, MI 49424                                                     Disputed
          Date(s) debt was incurred  9/18/2019                               Basis for the claim:    Fabric and stitching on booths
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                            Page 23 of 47
                                                                                                                                                        10/29/20 3:10PM


 Debtor       MSSH, LLC                                                                               Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.51
          Hoogerhyde Safe                                                       Contingent
          1033 Leonard St. NW                                                   Unliquidated
          Grand Rapids, MI 49504                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Changed locks
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $378.00
          Old World Truffles                                                    Contingent
          3527 Greenway Ave.                                                    Unliquidated
          Royal Oak, MI 48073                                                   Disputed
          Date(s) debt was incurred  2/17/2020                               Basis for the claim:    Food supplier
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,272.96
          Open Table, Inc.                                                      Contingent
          1 Montgomery St.                                                      Unliquidated
          Suite 700                                                             Disputed
          San Francisco, CA 94104
                                                                             Basis for the claim:    Online reservation system
          Date(s) debt was incurred 3/6/2020
          Last 4 digits of account number 3158                               Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          Outfront                                                              Contingent
          185 US Highway 46                                                     Unliquidated
          Fairfield, NJ 07004                                                   Disputed
          Date(s) debt was incurred  11/4/2019                               Basis for the claim:    Advertising
          Last 4 digits of account number 528F
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,129.53
          Perrigo Printing                                                      Contingent
          125 Ottawa Ave NW                                                     Unliquidated
          Suite 160                                                             Disputed
          Grand Rapids, MI 49503
                                                                             Basis for the claim:    Printing
          Date(s) debt was incurred 10/21/2019
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,695.00
          Restaurant 365                                                        Contingent
          500 Technology Dr. Ste. 200                                           Unliquidated
          Irvine, CA 92618                                                      Disputed
          Date(s) debt was incurred 7/1/2020
                                                                             Basis for the claim:    Computer software
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $135.68
          Richmond Stamp Works                                                  Contingent
          26 Ionia SW                                                           Unliquidated
          Grand Rapids, MI 49503                                                Disputed
          Date(s) debt was incurred 2/19/2020
                                                                             Basis for the claim:    Stamp for business
          Last 4 digits of account number 2000
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                            Page 24 of 47
                                                                                                                                                              10/29/20 3:10PM


 Debtor       MSSH, LLC                                                                               Case number (if known)
              Name

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,764.34
           Springthrough Consulting, Inc.                                       Contingent
           62 Commerce Ave. SW                                                  Unliquidated
           Grand Rapids, MI 49503                                               Disputed
           Date(s) debt was incurred 11/1/2019
                                                                             Basis for the claim:    Server installation and maintenance
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?         No    Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,324.00
           Swept Away                                                           Contingent
           5238 32nd Ave.                                                       Unliquidated
           Hudsonville, MI 49426                                                Disputed
           Date(s) debt was incurred  12/14/2019                             Basis for the claim:    Cleaning service
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?         No    Yes

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,826.81
           Valley City Linen                                                    Contingent
           10 Diamond Ave. SE                                                   Unliquidated
           Grand Rapids, MI 49506                                               Disputed
           Date(s) debt was incurred 12/2/2019
                                                                             Basis for the claim:    Linen rental and supplier
           Last 4 digits of account number 1793
                                                                             Is the claim subject to offset?         No    Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $13,447.29
           Van Eerden Foodservice Co.                                           Contingent
           650 Ionia SW                                                         Unliquidated
           Grand Rapids, MI 49503                                               Disputed
           Date(s) debt was incurred 2/11/2020
                                                                             Basis for the claim:    Food supplier
           Last 4 digits of account number 1923
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       A Closer Look
           PO Box 936612                                                                              Line     3.1
           Atlanta, GA 31193-6612
                                                                                                             Not listed. Explain

 4.2       Ashley Bravata
           Ross, Stuart & Dawson, Inc.                                                                Line     3.25
           14 E. 14 Mile Rd., Ste. 100
                                                                                                             Not listed. Explain
           Clawson, MI 48017

 4.3       Eat GR Magazine
           PO Box 150963                                                                              Line     3.5
           Grand Rapids, MI 49515
                                                                                                             Not listed. Explain

 4.4       Fortune Fish & Gourmet
           PO Box 88477                                                                               Line     3.8
           Chicago, IL 60680-1427
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                        Page 25 of 47
                                                                                                                                                          10/29/20 3:10PM


 Debtor       MSSH, LLC                                                                           Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.5       Gordon Food Service
           PO Box 88029                                                                          Line     3.10
           Chicago, IL 60680-1029
                                                                                                        Not listed. Explain

 4.6       Gordon Food Service
           PO Box 1787                                                                           Line     3.10
           Grand Rapids, MI 49501-1787
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     45,829.48
 5b. Total claims from Part 2                                                                       5b.    +     $                    284,937.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      330,766.98




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020              Page 26 of 47
                                                                                                                                                 10/29/20 3:10PM


 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Premises Lease for 58
             lease is for and the nature of               Ionia Ave. SW, Grand
             the debtor's interest                        Rapids, MI

                  State the term remaining                5 years                     58 Ionia Retail, LLC
                                                                                      44 Grandville Ave., SW,
             List the contract number of any                                          Suite 300
                   government contract                                                Grand Rapids, MI 49503


 2.2.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                4 years
                                                                                      Amur Equipment Finance, Inc.
             List the contract number of any                                          308 N. Locust St.
                   government contract                                                Grand Island, NE 68801


 2.3.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                4 years
                                                                                      Applied Capital
             List the contract number of any                                          5955 Glenwood Hills Parkway SE
                   government contract                                                Grand Rapids, MI 49512


 2.4.        State what the contract or                   Restaurant water,
             lease is for and the nature of               hygiene technologies
             the debtor's interest

                  State the term remaining
                                                                                      Ecolab, Inc.
             List the contract number of any                                          PO Box 70343
                   government contract                                                Chicago, IL 60673




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case:20-03323-jwb                        Doc #:1 Filed: 10/29/2020          Page 27 of 47
                                                                                                                                          10/29/20 3:10PM

 Debtor 1 MSSH, LLC                                                                            Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Security System
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                4 years
                                                                                       EPS Systems
             List the contract number of any                                           750 Front Avenue NW
                   government contract                                                 Grand Rapids, MI 49504


 2.6.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 years
                                                                                       Lease Corp of America
             List the contract number of any                                           3150 Livernois Rd.
                   government contract                                                 Troy, MI 48083




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                 Case:20-03323-jwb                   Doc #:1 Filed: 10/29/2020           Page 28 of 47
                                                                                                                                              10/29/20 3:10PM


 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Mark A Sellers, III               1040 Oakleigh NW                                  Ionia Retail, LLC                  D   2.2
                                               Grand Rapids, MI                                                                     E/F
                                                                                                                                    G




    2.2      Mark A Sellers, III               1040 Oakleigh NW                                  Amur Equipment                     D   2.1
                                               Grand Rapids, MI                                  Finance, Inc.                      E/F
                                                                                                                                    G




    2.3      Mark A Sellers, III               1040 Oakleigh NW                                  Lease Corp of America              D   2.3
                                               Grand Rapids, MI                                                                     E/F
                                                                                                                                    G




    2.4      Martin Cate                       300 Mount Shasta Dr.                              Amur Equipment                     D   2.1
                                               San Rafael, CA 94903                              Finance, Inc.                      E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 29 of 47
                                                                                                                                                    10/29/20 3:10PM




 Fill in this information to identify the case:

 Debtor name         MSSH, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                     Gross revenue
       which may be a calendar year                                                            Check all that apply                   (before deductions and
                                                                                                                                      exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                        $1,765,514.18
       From 1/01/2020 to Filing Date                                                                        Note: The income and
                                                                                                            expenses of MSSH,
                                                                                                            LLC and Authentiki,
                                                                                                            LLC are reported on a
                                                                                                            consolidated basis
                                                                                                            because MSSH, LLC is
                                                                                                            a disregarded entity
                                                                                                            under applicable tax
                                                                                                   Other    law.


       For prior year:                                                                             Operating a business                        $1,117,823.00
       From 1/01/2019 to 12/31/2019                                                                         Note: The income and
                                                                                                            expenses of MSSH,
                                                                                                            LLC and Authentiki,
                                                                                                            LLC are reported on a
                                                                                                            consolidated basis
                                                                                                            because MSSH, LLC is
                                                                                                            a disregarded entity
                                                                                                            under applicable tax
                                                                                                   Other    law.


       For year before that:                                                                       Operating a business                                     $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 30 of 47
                                                                                                                                                         10/29/20 3:10PM

 Debtor       MSSH, LLC                                                                                 Case number (if known)



2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               First Insurance Funding                                     8/31/2020-9/1                    $19,205.36           Secured debt
               450 Skokie Blvd                                             1/2020                                                Unsecured loan repayments
               Suite 1000                                                                                                        Suppliers or vendors
               Northbrook, IL 60062-7917                                                                                         Services
                                                                                                                                 Other Insurance Renewal


       3.2.
               GR Outdoor                                                  8/31/2020                        $15,000.00           Secured debt
               P.O. Box 2626                                                                                                     Unsecured loan repayments
               Grand Rapids, MI 49501                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Billboard Advertising


       3.3.
               Gordon Food Service                                         7/29/2020-10/                    $95,801.88           Secured debt
               P.O. Box 88029                                              21/2020                                               Unsecured loan repayments
               Chicago, IL 60680-1029
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Ionia Retail, LLC                                           8/20/2020                          $9,780.00          Secured debt
               44 Grandville Ave., SW                                                                                            Unsecured loan repayments
               Suite 300                                                                                                         Suppliers or vendors
               Grand Rapids, MI 49503                                                                                            Services
                                                                                                                                 Other Rent


       3.5.
               Ionia Retail, LLC                                           8/3/2020;                        $49,265.20           Secured debt
               44 Grandville Ave., SW                                      9/3/2020;                                             Unsecured loan repayments
               Suite 300                                                   10/6/2020                                             Suppliers or vendors
               Grand Rapids, MI 49503                                                                                            Services
                                                                                                                                  Other Rent paid with Paycheck
                                                                                                                               Protection Program (PPP) loan
                                                                                                                               funds




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 31 of 47
                                                                                                                                                         10/29/20 3:10PM

 Debtor       MSSH, LLC                                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.6.
               Carmella Foods                                              7/31/2020 -                      $12,123.98           Secured debt
               18350 15 Mile Rd.                                           10/23/2020                                            Unsecured loan repayments
               Fraser, MI 48026
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Ecolab, Inc.                                                8/14/2020 -                        $8,006.10          Secured debt
               1 Ecolab Place                                              10/21/2020                                            Unsecured loan repayments
               Saint Paul, MN 55102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Fortune Fish & Gourmet                                      8/6/2020 -                       $20,736.49           Secured debt
               1068 W. South                                               10/16/2020                                            Unsecured loan repayments
               Bensenville, IL 60106
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.9.
               Great Lakes Wine & Spirits                                  8/19/2020 -                      $24,971.64           Secured debt
               373 Victor Ave.                                             10/23/2020                                            Unsecured loan repayments
               Highland Park, MI 48203
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Wine & Liquor


       3.10
       .
            Imperial Beverage                                              8/14/2020 -                      $14,189.54           Secured debt
               3825 Emerald Dr.                                            10/22/2020                                            Unsecured loan repayments
               Kalamazoo, MI 49001
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Pawnee Leasing Corporation                                     8/13/2020 -                      $18,774.56           Secured debt
               3801 Automation Way                                         10/16/2020                                            Unsecured loan repayments
               Suite 207
                                                                                                                                 Suppliers or vendors
               Fort Collins, CO 80525
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Phoenix Construction Management                                8/4/2020 -                       $23,602.75           Secured debt
               Services, LLC                                               10/22/2020                                            Unsecured loan repayments
               455 Lake Michigan Dr. NW                                                                                          Suppliers or vendors
               Ste. 15
                                                                                                                                 Services
               Grand Rapids, MI 49503
                                                                                                                                 Other


       3.13
       .
            Robert McDougall                                               8/11/2020 -                          $901.00          Secured debt
                                                                           10/13/2020                                            Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 32 of 47
                                                                                                                                                         10/29/20 3:10PM

 Debtor       MSSH, LLC                                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       .
            State of Michigan                                              8/21/2020 -                      $52,759.95           Secured debt
               P.O. Box 30149                                              10/16/2020                                            Unsecured loan repayments
               Lansing, MI 48909-7649                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.15
       .
            State of Michigan Liquor Control                               9/1/2020 -                         $9,247.83          Secured debt
               611 W. Ottawa                                               10/21/2020                                            Unsecured loan repayments
               P.O. Box 30004                                                                                                    Suppliers or vendors
               Lansing, MI 48909
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            The Cleaning Professionals                                     8/4/2020 -                       $12,600.00           Secured debt
               1118 Koster St.                                             10/16/2020                                            Unsecured loan repayments
               Jenison, MI 49428                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       .
            US Foods                                                       8/28/2020 -                      $13,700.71           Secured debt
               Corporate Headquarters                                      10/21/2020                                            Unsecured loan repayments
               9399 West Higgins Rd.
                                                                                                                                 Suppliers or vendors
               Suite 100
                                                                                                                                 Services
               Rosemont, IL 60018
                                                                                                                                 Other


       3.18
       .
            Wolverine Building, Inc.                                       10/28/2020                       $50,000.00           Secured debt
               4045 Barden Dr. SE                                                                                                Unsecured loan repayments
               Grand Rapids, MI 49512                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Mark A Sellers III                                          5/29/2020                        $23,180.00         Repayment of Personal Loan
               1040 Oakleigh NW
               Grand Rapids, MI 49504
               Managing Member

       4.2.    Mark A Sellers III                                          10/28/2020                       $50,000.00         Settlement of Wolverine Building v
               1040 Oakleigh NW                                                                                                Authentiki, LLC and Mark Sellers
               Grand Rapids, MI 49504
               Managing Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                 Case:20-03323-jwb                     Doc #:1 Filed: 10/29/2020                       Page 33 of 47
                                                                                                                                                            10/29/20 3:10PM

 Debtor      MSSH, LLC                                                                                     Case number (if known)




           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case:20-03323-jwb                       Doc #:1 Filed: 10/29/2020                    Page 34 of 47
                                                                                                                                                   10/29/20 3:10PM

 Debtor        MSSH, LLC                                                                                 Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.                                                                                                                   April, 2020
                                                                                                                               Payment
                                                                                                                               made
                Foster Swift Collins & Smith                                                                                   between
                P.C.                                                                                                           Authentiki,
                313 S. Washington Square                                                                                       LLC &
                Lansing, MI 48933                                                                                              MSSH, LLC         $38,434.00

                Email or website address
                https://www.fosterswift.com/contact-offi
                ce-lansing-attorneys-lawyers.html

                Who made the payment, if not debtor?




       11.2.    Rehmann Robson                                                                                                 7/7/2020;
                2330 East Paris Ave SE                                                                                         8/11/2020;
                Grand Rapids, MI 49546                                                                                         10/23/2020        $60,000.00

                Email or website address
                Chip.Hoebeke@rehmann.com

                Who made the payment, if not debtor?




       11.3.    Schafer & Weiner, PLLC                                                                                         10/14/2020
                40950 Woodward Avenue                                                                                          $7,500.00
                Suite 100                                                                                                      10/27/2020
                Bloomfield Hills, MI 48304                                                                                     $10,000.00        $17,500.00

                Email or website address
                www.schaferandweiner.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers        Total amount or
                                                                                                                      were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                           Description of property transferred or                   Date transfer       Total amount or
               Address                                          payments received or debts paid in exchange              was made                     value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 35 of 47
                                                                                                                                                        10/29/20 3:10PM

 Debtor      MSSH, LLC                                                                                  Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1                                                     Grant of security interest in the following:
       .    Ionia Retail, LLC                                   Goods, apparatus, equipment, fixtures.
               44 Grandville Ave., SW                           furnishings, artwork, additional personal
               Suite 300                                        property located at 58 Ionia, Grand Rapids,
               Grand Rapids, MI 49503                           MI                                                       6/1/2019                    $580,203.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Names, addresses, email addresses, phone numbers from online sales
                  websites (Shopify, Mailchimp) and information from online reservation
                  websites (Open Table, Tok).
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 36 of 47
                                                                                                                                                     10/29/20 3:10PM

 Debtor        MSSH, LLC                                                                                Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    Chase Bank                                      XXXX-1901                    Checking                 8/3/2020                       $7,275.70
                200 Ottawa Ave. NW                                                           Savings
                Grand Rapids, MI 49503
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.    United                                          XXXX-3582                    Checking                 3/29/2020                    $11,695.00
                44 Ionia Ave SW                                                              Savings
                Grand Rapids, MI 49503
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.3.    Chase Bank                                      XXXX-3633                    Checking                 7/29/2020                        $103.35
                200 Ottawa Ave NW                                                            Savings
                Grand Rapids, MI 49503
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 37 of 47
                                                                                                                                                                10/29/20 3:10PM

 Debtor      MSSH, LLC                                                                                  Case number (if known)



For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Capstone CPA Group                                                                                                         3/1/2020-3/31/2020
                    233 Fulton St. E
                    #528
                    Grand Rapids, MI 49503
       26a.2.       Kristine Frost; Bookkeeper                                                                                                 10/1/2019-3/31/2020
                    1885 Shore Dr. S
                    Apt. 222
                    Saint Petersburg, FL 33707


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 38 of 47
                                                                                                                                                       10/29/20 3:10PM

 Debtor      MSSH, LLC                                                                                  Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.3.       Lisa Miller; Consultant                                                                                              10/1/2019-3/31/2020
                    1487 Stoney Lake Dr.
                    Holland, MI 49424
       26a.4.       Shannen Conn                                                                                                         1/27/2020-present
                    7045 Austhof Woods Dr SE
                    Alto, MI 49503

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Shannen Conn
                    7045 Austhof Woods Dr SE
                    Alto, MI 49503
       26c.2.       Capstone CPA Group                                                                       Capstone is a creditor and has not furnished
                    233 Fulton St. E.                                                                        records when requested
                    #528
                    Grand Rapids, MI 49503

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Jim Schram & Rich Williams
       .                                                                                    9/27/2020                $68,049.99; Cost

                Name and address of the person who has possession of
                inventory records
                Shannen Conn
                7045 Austhof Woods Dr SE
                Alto, MI 49503


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark A Sellers III                             1040 Oakleigh NW                                    Managing Member
                                                      Grand Rapids, MI 49504

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 39 of 47
                                                                                                                                                      10/29/20 3:10PM

 Debtor       MSSH, LLC                                                                                 Case number (if known)




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                     $1,168.02                                                12/16/2019
       .                                                        $554.33                                                  1/26/2020
                                                                $1,685.99                                                3/13/2020
                                                                $521.07                                                  6/23/2020
               59 Commerce Building, LLC                        $646.29                                                  9/4/2020          Insurance
               59 Commerce Ave. SW                              $654.33                                                  10/8/2020         payments
               Grand Rapids, MI 49503                           $654.33                                                  10/23/2020        Rent payments

               Relationship to debtor
               Affiliate


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
                                                                                                               EIN:

    Authentiki, LLC                                                                                            EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020                       Page 40 of 47
                                                                                                                                              10/29/20 3:10PM

 Debtor      MSSH, LLC                                                                                  Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 29, 2020

 /s/ Mark A. Sellers, III                                               Mark A. Sellers, III
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Representative

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case:20-03323-jwb                     Doc #:1 Filed: 10/29/2020                     Page 41 of 47
                                                                                                                                                             10/29/20 3:10PM



                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      MSSH, LLC                                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Authentiki, LLC                                                                      100%
 1040 Oakleigh NW
 Grand Rapids, MI 49504


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Authorized Representative of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date October 29, 2020                                                       Signature /s/ Mark A. Sellers, III
                                                                                            Mark A. Sellers, III

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020               Page 42 of 47
                                                                                                                                    10/29/20 3:10PM




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      MSSH, LLC                                                                                          Case No.
                                                                                   Debtor(s)                   Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Representative of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       October 29, 2020                                           /s/ Mark A. Sellers, III
                                                                        Mark A. Sellers, III/Authorized Representative
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case:20-03323-jwb   Doc #:1 Filed: 10/29/2020   Page 43 of 47



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              58 IONIA RETAIL, LLC
              44 GRANDVILLE AVE., SW,
              SUITE 300
              GRAND RAPIDS MI 49503


              A CLOSER LOOK
              460 S. PEACHTREE ST. #C
              NORCROSS GA 30071


              A CLOSER LOOK
              PO BOX 936612
              ATLANTA GA 31193-6612


              ACCIDENT FUND
              200 N GRAND AVE
              PO BOX 40790
              LANSING MI 48901-7990


              AMUR EQUIPMENT FINANCE, INC.
              308 N LOCUST STREET
              GRAND ISLAND NE 68801


              APPLIED CAPITAL
              5955 GLENWOOD HILLS PARKWAY SE
              GRAND RAPIDS MI 49512


              ASHLEY BRAVATA
              ROSS, STUART & DAWSON, INC.
              14 E. 14 MILE RD., STE. 100
              CLAWSON MI 48017


              BUIST ELECTRIC
              2-84TH ST. SW
              BYRON CENTER MI 49315


              CITY OF GRAND RAPIDS
              300 MONROE AVE. NW
              RM 220
              GRAND RAPIDS MI 49503-2296


              DHE PLUMBING
              4475 8TH AVE.
              GRANDVILLE MI 49418
Case:20-03323-jwb   Doc #:1 Filed: 10/29/2020   Page 44 of 47




          EAT GR MAGAZINE
          CHRIS C FREEMAN
          2831 ALSON NE
          GRAND RAPIDS MI 49505


          EAT GR MAGAZINE
          PO BOX 150963
          GRAND RAPIDS MI 49515


          ECOLAB, INC.
          PO BOX 70343
          CHICAGO IL 60673


          ECOSURE
          26397 NETWORK PLACE
          CHICAGO IL 60673-1263


          EPS SYSTEMS
          750 FRONT AVENUE NW
          GRAND RAPIDS MI 49504


          FIRST INSURANCE FUNDING
          450 SKOKIE BLVD
          SUITE 1000
          NORTHBROOK IL 60062-7917


          FORTUNE FISH & GOURMET
          1068 W. SOUTH THORNDALE AVE.
          BENSENVILLE IL 60106


          FORTUNE FISH & GOURMET
          PO BOX 88477
          CHICAGO IL 60680-1427


          GHAFARI ASSOCIATES
          GHAFARI CONCEPT DESIGN
          17101 MICHIGAN AVE.
          DEARBORN MI 48126-2736


          GORDON FOOD SERVICE
          1300 GEZON PARKWAY SW
          WYOMING MI 49509
Case:20-03323-jwb   Doc #:1 Filed: 10/29/2020   Page 45 of 47




          GORDON FOOD SERVICE
          PO BOX 88029
          CHICAGO IL 60680-1029


          GORDON FOOD SERVICE
          PO BOX 1787
          GRAND RAPIDS MI 49501-1787


          GRAND RAPIDS MAGAZINE
          GEMINI MEDIA, LLC
          401 HALL ST. SW,
          SUITE 331
          GRAND RAPIDS MI 49503


          GREAT LAKES WEST
          24475 RED ARROW HIGHWAY
          MATTAWAN MI 49071


          GREENWOOD STUDIOS
          1017 COTTAGE GROVE ST. SE
          GRAND RAPIDS MI 49507


          HOLLAND STITCHCRAFT
          13163 REFLECTIONS DR.
          HOLLAND MI 49424


          HOOGERHYDE SAFE
          1033 LEONARD ST. NW
          GRAND RAPIDS MI 49504


          IONIA RETAIL, LLC
          44 GRANDVILLE AVE., SW
          SUITE 300
          GRAND RAPIDS MI 49503


          LEASE CORP OF AMERICA
          3150 LIVERNOIS ROAD
          STE. 300
          TROY MI 48083


          LEASE CORP OF AMERICA
          3150 LIVERNOIS RD.
          TROY MI 48083
Case:20-03323-jwb   Doc #:1 Filed: 10/29/2020   Page 46 of 47




          MARTIN CATE
          300 MOUNT SHASTA DR.
          SAN RAFAEL CA 94903


          OLD WORLD TRUFFLES
          3527 GREENWAY AVE.
          ROYAL OAK MI 48073


          OPEN TABLE, INC.
          1 MONTGOMERY ST.
          SUITE 700
          SAN FRANCISCO CA 94104


          OUTFRONT
          185 US HIGHWAY 46
          FAIRFIELD NJ 07004


          PERRIGO PRINTING
          125 OTTAWA AVE NW
          SUITE 160
          GRAND RAPIDS MI 49503


          RESTAURANT 365
          500 TECHNOLOGY DR. STE. 200
          IRVINE CA 92618


          RICHMOND STAMP WORKS
          26 IONIA SW
          GRAND RAPIDS MI 49503


          SPRINGTHROUGH CONSULTING, INC.
          62 COMMERCE AVE. SW
          GRAND RAPIDS MI 49503


          SWEPT AWAY
          5238 32ND AVE.
          HUDSONVILLE MI 49426


          VALLEY CITY LINEN
          10 DIAMOND AVE. SE
          GRAND RAPIDS MI 49506


          VAN EERDEN FOODSERVICE CO.
          650 IONIA SW
          GRAND RAPIDS MI 49503
                                 Case:20-03323-jwb                    Doc #:1 Filed: 10/29/2020           Page 47 of 47
                                                                                                                               10/29/20 3:10PM




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      MSSH, LLC                                                                                     Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for MSSH, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Authentiki, LLC
 1040 Oakleigh NW
 Grand Rapids, MI 49504




    None [Check if applicable]




 October 29, 2020                                                     /s/ Joseph K. Grekin
 Date                                                                 Joseph K. Grekin P52165
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for MSSH, LLC
                                                                      Schafer and Weiner, PLLC
                                                                      40950 Woodward Ave., Ste. 100
                                                                      Bloomfield Hills, MI 48304
                                                                      (248) 540-3340
                                                                      jgrekin@schaferandweiner.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
